Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 16, 2021

                                      No. 04-21-00261-CV

                                IN THE MATTER OF K.A.E.,

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021JUV00067
                     Honorable Jacqueline Herr-Valdez, Judge Presiding


                                         ORDER
          A copy of appellant’s notice of appeal was filed in this court on June 29, 2021. In
  accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice
  of appeal must be served on each court reporter responsible for preparing the reporter’s
  record. TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

          The clerk of the court notified the appellant in writing that the certificate of service
  attached to the notice of appeal filed in this appeal does not certify that any court reporter
  was served. The clerk instructed the appellant to file an amended notice of appeal
  certifying proper service on the responsible court reporter(s). An amended notice of appeal
  has not been filed.

         It is therefore ORDERED that Patrick B. Montgomery file an amended notice of
  appeal in compliance with section 51.017(a) within ten days from the date of this order. If
  appellant fails to file an amended notice of appeal within the time provided, an order may
  be issued directing Mr. Montgomery to appear and show cause why he should not be held
  in contempt for failing to file the amended notice of appeal. The clerk of this court shall
  cause a copy of this order to be served on Mr. Montgomery by certified mail, return receipt
  requested, or give other personal notice of this order with proof of delivery.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court